Citation Nr: 0502084	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured D6-7, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a left clavicle fracture, currently rated as 
zero percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from September 1976 to 
February 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the July 2002 rating decision, the 
RO denied entitlement to increased ratings for residuals of a 
fractured D6-7 and residuals of left clavicle fracture.  

The issue of entitlement to an increased rating for residuals 
of a fractured D6-7 will be addressed in the remand portion 
of this decision.

For the reasons outlined below, this appeal is REMANDED in 
part to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify you of the further action required on your part.


FINDINGS OF FACT

1.  The residuals of a left clavicle fracture are not 
manifested by evidence of nonunion or malunion. 

2.  The residuals of a left clavicle fracture are not shown 
to necessitate frequent periods of hospital care or result in 
a marked interference with employment.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral residuals of a left clavicle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326, 4.3, 4.31, 4.7, 
4.71a, Diagnostic Code (DC) 5203 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the November 2002 statement of the case, to 
include notice of what evidence and information are necessary 
to substantiate his claim, and notice of his and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
veteran of necessary evidence, as well as the responsibility 
for obtaining or presenting that evidence, have been 
fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for a VA examination, 
and he was seen for those studies in June 2002.  The veteran 
was asked in October 2002 to advise VA if there were any 
other information or evidence he considered relevant to his 
claims so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the October 2002 letter and in the November 2002 
statement of the case what evidence had been received.  He 
was notified in the November 2002 statement of the case that 
he needed to submit all evidence in his possession.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued out of sequence, the 
notice provided substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence), and Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, impairment of 
the clavicle or scapula provides a 20 percent rating where 
there is dislocation.  Nonunion of the clavicle and scapula 
is rated 20 percent disabling where the evidence shows loose 
movement, and evaluated as 10 percent disabling in the 
absence of loose movement.  Malunion of the clavicle and 
scapula warrants a 10 percent rating.  A rating may also be 
based on impairment of function of the contiguous joint.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004), a 20 
percent rating is assigned for limitation of motion of the 
minor arm midway between the side and shoulder level, or at 
the shoulder level.  A 30 percent rating is assigned if there 
is limitation of motion of the minor arm to 25 degrees from 
the side. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In an October 1979 rating decision service connection was 
granted for healed residuals of midshaft left clavicle 
fracture.  A noncompensable rating was assigned under DC 
5203, effective from July 1979.  

Received by the Boston RO in December 2001 was the veteran's 
claim for increase, the denial of which forms the basis of 
the instant appeal.  In connection with such claim, the 
veteran was afforded a VA medical examination in June 2002.  
In addition, records of VA treatment received during 2001 and 
2002 were obtained and made a part of the claims folder.  
These treatment records show no relevant treatment to the 
issue discussed herein  

A June 2002 VA joints examination indicates the veteran 
complained pain and stiffness of the left shoulder.  He 
denied weakness, swelling, heat, redness, drainage, 
instability, locking, and abnormal motion.  His treatment 
included Ibuprofen.  He reported having flare-ups three to 
four times a month, but they caused no impairment.  He had a 
bony, healed deformity of the left clavicle at the outer 
third.  He had increased pain on the left shoulder with 
decreased pulls on the posterior left shoulder.  He had full 
range of motion of the left shoulder.  Motor examination 
revealed 5/5 strength.  Sensory studies revealed intact 
pinprick sensation, intact position sense, and intact 
vibratory sense save for an area over the back of the 
shoulder where there was decreased sensation to cold.  X-ray 
study showed a history of a prior trauma, but no abnormality 
was reported.

In this instance, it is significant to point out, that there 
was no indication of weakness, incoordination or fatigability 
with use.  It must also be observed that the examiner 
acknowledged that the veteran had some residual bony 
deformity of the clavicle.  Nevertheless, the veteran 
demonstrated full range of motion of the left shoulder 
without pain, and there was no evidence of clavicular 
nonunion or malunion.  The Board concludes that the medical 
evidence of record is of greater probative value than the 
veteran's statements regarding the severity of his left 
clavicle injury.  Accordingly, in the absence of nonunion or 
malunion, or limitation of motion of the left shoulder at 
shoulder level, there is no basis on which a compensable 
evaluation may be assigned for left clavicle fracture 
residuals.  The preponderance of the evidence is against a 
compensable rating.

To accord justice in the exceptional case where the assigned 
schedular evaluation is inadequate, the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set for in 38 C.F.R. § 
3.321 an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

Lacking in this case is any probative evidence that the 
veteran's service-connected residuals of left clavicle 
fracture are productive of a marked interference with 
employment or that they necessitate frequent periods of 
hospital care.  The only reference in the record to the 
veteran's employment status is noted during his June 2002 
examination.  He stated that the effect of some numbness 
associated with his left clavicle disability was aggravating 
and might interfere with his work.  There was, however, no 
indication that the left shoulder disability was productive 
of marked interference with employment.  There is likewise no 
indication that the veteran has been hospitalized frequently 
for treatment of the left clavicle disability.  As such, it 
cannot be reasonably concluded that assignment of a higher 
rating is warranted on an extraschedular basis.  38 C.F.R. § 
3.321(b).

As the preponderance of the evidence is against a compensable 
rating for residuals of left clavicle fracture, this claim is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable rating for residuals of a left clavicle 
fracture is denied. 


REMAND

The veteran's dorsal (thoracic) disability is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2004), intervertebral 
disc syndrome.  The criteria for that disorder were amended 
effective September 23, 2002.  Consideration of the revised 
rating criteria is not, however, reflected in the claims 
folder.  Further, additional regulatory changes became 
effective September 26, 2003, and those may also affect the 
way this disorder is evaluated.  Since these changes in law 
occurred while the appeal was pending, the Board must apply 
the old regulation only to the period prior to the effective 
date of the new regulation, and the new regulation only to 
the period following the effective date of the regulation.  
Kuzma v. Principi, 341 F.3d 1327 (Fed.Cir. 2003).

With the above in mind, the Board notes that the veteran has 
yet to be provided notice of the change in law nor provided a 
VA examination that takes into account the change in law.  
Therefore, a remand is required for the RO to provide the 
veteran with notice of the change in law and a new VA 
examination.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 U.S.C.A. § 5103A(d).

The Board notes that 38 U.S.C.A. § 5103A(d) requires that VA 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  Here, while the veteran was provided 
a VA examination in June 2002, that examination report does 
not provide sufficient information to rate the severity of 
the back disorder under both old and new Diagnostic Code 5293 
because the examiner did not comment with sufficient 
specificity as to the extent of the veteran's neurological 
involvement or the duration of any incapacitating episodes as 
the latter term is defined.  Therefore, a VA examination is 
in order to obtain this information.  Id.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for his 
dorsal/thoracic disorder since June 2002.  
The RO should then obtain all records 
identified by the veteran that have not 
already been associated with the claims 
file.  The aid of the veteran in securing 
all identified records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.  

2.  After associating with the record all 
evidence obtained in connection with the 
above development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded orthopedic and neurological 
examinations.  Send the claims folder to 
the examiners for review in conjunction 
with the examinations.  All indicated 
tests and studies as deemed appropriate 
by the examiners and as indicated in the 
latest AMIE worksheet for rating dorsal 
spine disorders must be accomplished and 
all clinical findings should be reported 
in detail.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case, which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


